                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                      Case No. 17-cv-05554-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.

                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          During telephonic hearings on June 4 and June 6, 2019, Plaintiff’s counsel advised that she

                                  14   will be unavailable in July due to a scheduled medical procedure. See ECF Nos. 136, 140. The

                                  15   Court observes that the deadline to file motions to compel is July 12, 2019. See ECF No. 76

                                  16   (scheduling order setting close of fact discovery at July 5, 2019) & Local Rule 37-3 (“Where the

                                  17   Court has set separate deadlines for fact and expert discovery, no motions to compel fact discovery

                                  18   may be filed more than 7 days after the fact discovery cut-off . . .”). The undersigned’s Discovery

                                  19   Standing Order requires motions to compel to be presented in the form of joint letter briefs, which

                                  20   require the participation of both sides. See ECF No. 63-1. Accordingly, pursuant to the District

                                  21   Judge’s case management order, any letter briefs are due by July 12, 2019. If Plaintiff wants relief

                                  22   from the July 12 deadline, she will need to seek relief from the District Judge.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: June 17, 2019

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
